Mr. Justice Carnes delivered the opinion of the court. 3. Damages, § 205*—when instruction that damages can only he based upon injury complained of is necessary. Where a plaintiff in a personal injury action is suffering disability that may have arisen only in part from the injury complained of, instructions as to the measure of damages that might otherwise be good should he carefully guarded, and the jury clearly informed that damages can be based only upon the injury complained of. 4. Damages, § 202*—when instruction on measure of damages for personal injuries not misleading. In an action for damages for personal injuries sustained by a teamster engaged in unloading coal from a car on a railroad side track, as the result of the car being struck by another car so as to cause plaintiff to fall to the ground, an instruction on the measure of damages that if the jury found the defendant guilty in assessing damages “they should take into consideration all the facts and circumstances shown by the evidence before them, the nature and extent of plaintiff’s physical injuries, if any, so far as the same are alleged in the declaration and shown by the evidence,” held not misleading where the court gave other instructions limiting the plaintiff's damages to such as were the proximate result of the defendant's neglect, and were not due to other causes, and specifically told them that if they found from the evidence that the condition of plaintiff’s rupture which necessitated the operation he underwent did not result from’the accident as the natural and proximate consequence thereof, then, in determining the damages, they should leave out of consideration the fact of the operation, the time lost thereby, and the expense paid and suffering connected therewith.